Citation Nr: 1708414	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a left elbow disorder.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for an eye disorder.

4. Entitlement to service connection for pharyngitis.

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for tonsillitis.

7. Entitlement to service connection for urethritis.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  VA denied eight service connection claims in this rating decision, and the Veteran appealed seven of the denials, as noted on the title page.

The Veteran testified before the undersigned in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Elbow, Shoulder, and Eye Disorders

The Veteran testified that he injured his right elbow, right shoulder, and eyes in three in-service incidents:

a) A bus accident on June 12, 1967
b) A fall on January 26, 1968
c) A car accident in Japan in June 1972

Despite the Veteran's testimony, the service treatment records show he was treated for a "bump on his forehead" in the 1967 incident, his left elbow in the 1968 incident, and his left arm and scapula in 1972.  Therefore, the Board will order examinations of the left, not right, elbow and shoulder based on the service treatment records.

Pharyngitis, Sinusitis, Tonsillitis, and Urethritis

The Veteran was treated in service for the named claims.  He testified that he has the residuals of these in-service incidents.  The Board will order examinations to determine the nature and etiology of the claimed disorders.

Private Medical Records

The Veteran testified that he was treated at San Juan Hospital and Saint Dominic Hospital (p 13 of transcript) after discharge for "the choking and the sore throat" related to his in-service incidents of pharyngitis, sinusitis, and tonsillitis.  However, he acknowledged that these facilities destroyed these records, so VA has no duty to attempt to obtain them.  The Veteran has identified no additional private medical records relevant to the seven appellate issues.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations to determine the nature and etiology each of the claimed disorders.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must explain why.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiners must answer the following questions:

i. Does the Veteran have a left elbow disorder?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?
ii. Does the Veteran have a left shoulder disorder?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?
iii. Does the Veteran have an eye disorder?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?
iv. Does the Veteran have pharyngitis or the residuals thereof?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?
v. Does the Veteran have sinusitis or the residuals thereof?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?
vi. Does the Veteran have tonsillitis or the residuals thereof?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?
vii. Does the Veteran have urethritis or the residuals thereof?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?

2. Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

3. Readjudicate the claims.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




